department of the treasury internal_revenue_service washington d c sep i lsa tf tax_exempt_and_government_entities_division uics legend taxpayer a company m insurance_company n company o individual d individual e company p company q company r company s company t court cp state s state t date date date date page date date date month sec_1 and amount amount amount dear this is in response to a ruling_request dated to your individual_retirement_account ira the facts upon which you base your requests are as follows conceming the status of a contribution taxpayer a terminated employment with company m which sponsored one or more in retirement plans represented to be qualified within the meaning of sec_401 of the internal_revenue_code in which taxpayer a participated at his termination taxpayer a was entitled to receive distributions from said retirement plans taxpayer a is a resident of state t induced by representations made by employees of company p a licensed securities broker-dealer and company q a registered investment_advisor taxpayer a authorized companies p and q to manage the investment of his qualified retirement_funds upon the advice of representatives of companies p and q taxpayer a rolled over distributions received from the qualified_retirement_plan s maintained by company m into an individual_retirement_annuity described in code sec_408 issued by insurance_company n a rolled over amount on date annuity had decreased significantly the value of taxpayer a’s ira as of date taxpayer insurance_company n is a state s_corporation authorized to do business in state t insurance_company n sells financial products primarily to individuals most of its sales are made through independent financial advisors and other distribution channels including but not limited to investment firms and financial institutions on or about date taxpayer a along with other similarly situated taxpayers filed a lawsuit in court cp state t a court of competent jurisdiction against insurance_company n company o the distributor of insurance_company n products company p company q company r company s individual d and individual e individuals d and e owned and operated companies p q r and s the lawsuit alleged that individuals d and e and companies p through s sold and or page recommended the ira annuity purchased by taxpayer a the lawsuit was amended on or about date the lawsuit as amended contains a factual allegation to the effect that each plaintiff signed a document captioned group annuity application_for participation for submission to insurance_company n these applications were either signed by individual d or individual e who was listed as agent along with a reference to company p as the agent’s firm the reference to either individual d or individual e as agent and to company p as ‘firm on the application itself was intended to indicate that individual d and individual e also was acting simultaneously as an agent of insurance_company n in procuring the sale of the annuity a sample group annuity application_for participation attached to the copy of the lawsuit submitted with taxpayer a’s ruling_request indicates that qualified ira_annuities may be purchased from insurance_company n companies p through s and individuals d and e the lawsuit as amended alleged that breached their fiduciary duty to taxpayer a by both advising him to purchase and selling him an ira annuity as a vehicle to receive distributions made from qualified_retirement_plans insurance_company n was vicariously liable for said breaches of fiduciary duty by its agents company p and individuals d and e companies p through s and individuals d and e defrauded taxpayer a by either intentionally misrepresenting or omitting material facts from him when they sold him his ira annuity furthermore taxpayer a relied upon said misrepresentations when he purchased his ira annuity finally company p and individuals d and e were acting within the scope of their duties as agents of insurance_company n when they made the fraudulent misrepresentations and omissions all of the named defendants committed constructive fraud against taxpayer a in selling him his ira annuity furthermore company p and individuals d and e were acting within the scope of their duties as agents of insurance_company n when they committed constructive fraud companies p through s and individuals d and e were negligent when they sold an ira annuity to taxpayer a which negligence caused the decline in value of taxpayer a’s ira annuity furthermore company p and individuals d and e were acting within the scope of their duties as agents of insurance_company n when they negligently recommended and sold the ira annuity to taxpayer a and companies p through s and individuals d and e negligently misrepresented and negligently failed to disclose material facts to taxpayer a when they sold him his ira annuity which negligence caused the decline in value of taxpayer a’s ira annuity furthermore company p and individuals d and e were acting within the scope of their duties as agents of insurance_company n when they made their negligent misrepresentations and when they negligently failed to disclose material facts in month sec_1 and taxpayer a entered into a settlement agreement with insurance_company n and company o pursuant to which insurance_company n agreed to pay taxpayer a a sum of money in exchange for his agreeing to the dismissal of the above-referenced date lawsuit under the terms of the settlement taxpayer a received amount settlement provides that insurance_company n shall make separate transfers of the surrender amounts for each of the plaintiff's annuities to plaintiff's respective designees within seven business days after the processing of such paperwork in relevant part article of the page from documentation contained in the file it appears that the above-referenced settlement was the result of arm’s-length negotiations between various parties with adverse interests pursuant to the settlement agreement the date company o companies p through s and individuals d and e was dismissed lawsuit against insurance_company n on or about date insurance_company n to taxpayer a said check was deposited into a_trust account maintained by taxpayer a’s counsel on or about date a check in the amount of amount was issued by said counsel to taxpayer a amount represents amount less attorney’s fees the above referenced amount payment was made by check from on or about date his name with company t of code sec_408 the date amount was paid to taxpayer a said date taxpayer a contributed amount into an ira set up and maintained in it has been represented that said contributory ira met the requirements - contribution was made within days of date it has been represented that pursuant to article of the settlement agreement the value of taxpayer a’s ira annuity which consisted of the ira annuity value exclusive of amounts received as a result of the settlement referenced herein less the applicable surrender charge was transferred by insurance_company n by means of a direct trustee to trustee transfer to the taxpayer’s ira account maintained with company t it has also been represented that the sum of the settlement proceeds paid to taxpayer a amount and of the amounts transferred to taxpayer a’s company t ira referenced in the paragraph immediately above did not exceed amount based upon the foregoing you request the following ruling that taxpayer a’s receipt of amount from insurance_company n pursuant to the above described settlement of a lawsuit and its subsequent contribution into an ira set up and maintained in his name with company t constitutes a valid rollover transaction within the meaning of sec_408 of the internal_revenue_code with respect to the requested letter_ruling sec_408 of the code provides that for purposes of this section the term individual_retirement_account means a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries but only if the written governing instrument creating the trust meets certain requirements among these requirements is the one found in paragraph of sec_408 which states that except in the case of a rollover_contribution described in subsection d in sec_402 sec_403 sec_403 or sec_457 e no contribution will be accepted unless it is in cash and contributions will not be accepted for the taxable_year in excess of the amount in effect for such taxable_year under sec_219 on behalf of any individual sec_408 of the code provides the general_rule for the tax treatment of distributions from iras this section provides in pertinent part that except as otherwise provided in subsection d any amount_paid or distributed out of an individual_retirement_plan or under an individual_retirement_annuity shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 page sec_408 of the code establishes an exception to the contribution rules of sec_408 and the income inclusion rule_of sec_408 for certain transactions characterized as rollover_contributions under sec_408 an amount is described in paragraph as a rollover_contribution if it meets the requirements of subparagraphs a and b subparagraph a of sec_408 of the code states in pertinent part that paragraph of sec_408 does not apply to any amount_paid or distributed out of an individual_retirement_account or individual_retirement_annuity to the individual for whose benefit the account or annuity is maintained if -- i the entire amount received including money and any other_property is paid into an individual_retirement_account or individual_retirement_annuity other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution subparagraph b of sec_408 in short provides that this paragraph does not apply to any amount described in subparagraph a i received by an individual from an ira account or annuity if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in that subparagraph from an ira account or annuity which was not includible in his gross_income because of the application of this paragraph with respect to the requested letter_ruling it has been represented that taxpayer a and other similarly situated taxpayers initiated a lawsuit in a court of competent jurisdiction against various defendants named in the lawsuit including insurance_company n relating to a significant loss in value of ira annuity described in code sec_408 owned by taxpayer a the lawsuit alleged various causes of said loss of value relating to activities taken either by insurance_company n company o or other named parties allegedly acting as the agents of insurance_company n said lawsuit was settled pursuant to said settlement taxpayer a recovered after attorney’s fees were deducted amount which he subsequently rolled into an ira described in code sec_408 within days of receipt the above reference settlement proceeds were designed to replace a portion of taxpayer a’s ira annuity amounts lost due to alleged misconduct on the part of a number of defendants including insurance_company n no distribution occurred until the issuance of the check in amount by insurance_company n accordingly based on the specific facts and representations contained herein we hold that taxpayer a’s receipt of amount from insurance_company n as the replacement of a portion of his original ira annuity pursuant to the above-reference lawsuit settlement and the payment of this amount to the newly-established individual_retirement_account at company t represents a valid rollover thus with respect to your ruling_request we conclude as follows that taxpayer a’s receipt of amount from insurance_company n pursuant to the above described settlement of a lawsuit and its subsequent contribution into an ira set up and maintained in his name with company t constitutes a valid rollover transaction within the meaning of sec_408 of the internal_revenue_code this ruling letter is based on the assumption that taxpayer a’s ira annuity was described in code sec_408 as represented it also assumes that the contributory ira set up and maintained in page the name of taxpayer a described above meets the requirements of code sec_408 as represented respect thereto additionally it assumes the correctness of all facts and representations made with a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions concerning this letter_ruling please contact esquire _ who may be reached at not a toll-free number or fax sincerely yours frances v mid employee_plans hni technical group enclosures deleted copy of this letter notice of intention to disclose
